Citation Nr: 0009262	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  93-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for status post myocardial 
infarction with hypertension, currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran had active service from January 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 1992, which granted a 100 percent rating for 
myocardial infarction residuals with hypertension for six 
months following the myocardial infarction, followed by a 30 
percent rating, effective in August 1992, and rating 
decisions in March 1992 and August 1992, which confirmed and 
continued the 30 percent rating.  

The case was previously remanded in December 1994, May 1996, 
and July 1998.  Unfortunately, however, the RO did not 
complete the development requested in the prior remand.  
Specifically, it was pointed out that the new diagnostic 
criteria for cardiovascular disease necessitated an 
additional examination, with an estimation of metabolic 
equivalent (MET).  However, the VA examinations, conducted in 
September 1998, did not provide any estimate, other than a 
"pretty good level" of MET function, although on the 
"hypertension" examination report, it was noted that a 
stress test electrocardiogram had been ordered.  The results 
of this test are not of record, however.  The RO requested 
these results in December 1999, and, although records were 
received, from one facility, they do not contain the report 
of the stress test.  However, in these records, dated from 
September 1998 to August 1999, there are references to a 
positive stress test.  However, it is not clear whether the 
references were based on history in the chart, history 
provided by the veteran, or review of the test results.  In 
any event, the actual test results are needed, to ascertain 
the specific level of impairment.  

Additionally, the veteran's treatment records must be 
obtained.  It appears that records have been obtained from a 
VA treatment facility in Tuskeegee.  However, in a statement 
received in July 1996, the veteran stated that he was also 
receiving treatment for hypertension at the Durham VA medical 
center (VAMC); these records must be obtained.  Additionally, 
a September 1998 outpatient treatment record, which noted 
positive stress test results, ordered that the veteran be 
referred for a cardiology consultation at the Atlanta VAMC, 
to evaluate for a cardiac catheterization.  In August 1999, 
it was noted that the veteran did not want to go for a 
cardiac catheterization, but a Holter monitor was planned for 
that day.  Since this was dated nearly a year after the 
cardiac catheterization consultation was ordered, it is 
unclear whether a consultation was obtained during the 
interim.  Although the veteran cannot be required, or even 
recommended, to undergo such a procedure for rating purposes, 
if a consultation was obtained, or if the veteran did undergo 
a catheterization, the results may be useful for our 
determination.  In addition, the results of a Holter monitor, 
if conducted, must be obtained.  

In addition, some of the records received from the Tuskeegee 
facility were typed transcripts of the actual notes.  For a 
record dated August 18, 1999, both a copy of the original 
record and the typed transcript are of record; a comparison 
of these two documents leads to the conclusion that we must 
obtain copies of the original records.  

If the additional records do not contain an estimation of the 
veteran's MET capacity, or otherwise permit an evaluation of 
the veteran's cardiac condition under the new and old rating 
criteria for cardiovascular disorders, the veteran must be 
afforded an examination to evaluate his cardiac condition, 
particularly the MET, for rating purposes.  

Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

While the Board regrets the delay involved in again remanding 
this case, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the U.S. Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
For that reason and to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
appeal, the case is REMANDED to the RO for the following 
action: 

1.  The RO should ensure that the 
veteran's VA cardiology treatment 
records, both outpatient and inpatient, 
for the period from August 1992 to the 
present time are of record.  To this end, 
legible copies of the actual treatment 
records from the following facilities 
should be obtained:
? Tuskeegee VAMC dated from March 1997 
to the current time should be 
obtained, in particular the results of 
a stress test conducted in or about 
September 1998, and a Holter monitor 
obtained in or about August 1999;  
? Durham VAMC from August 1992 to the 
current date;
? Atlanta VAMC from August 1992 to the 
current date.  
If these records, or any other evidence 
of record, indicates that there are other 
records which may be relevant, those 
records should be obtained as well.  If 
the Tuskeegee VAMC does not provide a 
copy of the stress test conducted during 
1998, that VAMC should be asked to 
conduct a special search for this record; 
if the search fails, the fact that the 
record is unavailable should be 
documented in the file.  If any VAMC 
provides typed transcripts of treatment 
notes, legible copies of the treatment 
notes themselves should also be provided.  

2.  If these records do not contain an 
estimation of the veteran's MET capacity, 
or otherwise permit an evaluation of the 
veteran's cardiac condition under the new 
and old rating criteria for 
cardiovascular disorders, the veteran 
must be afforded an examination to 
evaluate his cardiac condition, 
particularly the METs, for rating 
purposes, with consideration of the old 
criteria for diagnostic codes 7006, and, 
if applicable, diagnostic code 7101, and 
the revised criteria for diagnostic code 
7007.  See 38 C.F.R. Part 4, Codes 7006, 
7101 (1997); 38 C.F.R. Part 4, Code 7007 
(1999).  If METs, for evaluating under 
the revised diagnostic code 7007, cannot 
be determined by exercise testing for 
medical reasons, the examiner should 
provide an estimation of the level of 
activity, expressed in METS, and 
supported by specific examples, such as 
slow stair climbing or shoveling snow, 
that results in dyspnea, fatigue, angina, 
dizziness or syncope.  38 C.F.R. § 4.104, 
Note (2) (1999).   

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.   

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO should review 
the claim for an increased rating for 
status post myocardial infarction 
residuals with hypertension, including 
the question of whether separate ratings 
are warranted for myocardial infarction 
residuals and hypertension.  In addition, 
the claim must be considered in light of 
both the old and new rating criteria, 
with the version most favorable to the 
veteran to be applied.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  

5.  If any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations. The 
supplemental statement of the case should 
contain a discussion of the reasoning 
employed to determine the most favorable 
rating criteria.  The veteran and his 
representative should be given the 
opportunity to respond to the 
supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




